PER CURIAM:
Henry Floyd Gilchrist appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gilchrist v. *225S.C. Veterans Admin., No. 3:07-cv-02620-GRA, 2007 WL 3286781 (D.S.C. Nov. 6, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.